1                                                          HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
9                                       AT SEATTLE
10
11
     UNITED STATES OF AMERICA
12                                                   Case No. 2:18-cv-00712-RSM
13
                              Plaintiff,
14       v.
                                                     ORDER AFFIRMING ORDER DENYING
15
                                                     MOTION TO RECUSE
     CAROL L. ENGEN, et al.,
16
17
18                            Defendants.

19
20            This matter comes before the Court on Defendant Carol L. Engen’s (“Defendant”)

21   motion to recuse the Honorable Ricardo S. Martinez, Dkt. # 75, and Chief Judge

22   Martinez’s order denying the motion to recuse, Dkt. # 95. The matter was referred to the

23   undersigned pursuant to Local Rule 3(f).

24            The applicable recusal statute provides as follows:

25            (a) Any justice, judge, or magistrate judge of the United States shall disqualify
26            himself in any proceeding in which his impartiality might reasonably be
              questioned.
27            (b) He shall also disqualify himself in the following circumstances:
28   ORDER – 1
                   (1) Where he has a personal bias or prejudice concerning a party, or
1
                   personal knowledge of disputed evidentiary facts concerning the
2                  proceeding;
                   (2) Where in private practice he served as lawyer in the matter in
3                  controversy, or a lawyer with whom he previously practiced law served
4                  during such association as a lawyer concerning the matter, or the judge or
                   such lawyer has been a material witness concerning it;
5                  (3) Where he has served in governmental employment and in such capacity
                   participated as counsel, adviser or material witness concerning the
6
                   proceeding or expressed an opinion concerning the merits of the particular
7                  case in controversy . . . .

8    28 U.S.C. § 455.

9           Pursuant to 28 U.S.C. § 144, when “the judge before whom the matter is pending

10   has a personal bias or prejudice either against him or in favor of any adverse party,” a

11   party may file an affidavit stating “the facts and reasons for the belief that bias or

12   prejudice exists” and the case will be assigned to another judge. “Under both statutes,

13   recusal is appropriate where a reasonable person with knowledge of all the facts would

14   conclude that the judge’s impartiality might reasonably be questioned.” Yagman v.

15   Republic Ins., 987 F.2d 622, 626 (9th Cir. 1993) (internal quotations and citations

16   omitted). “[A] judge’s prior adverse ruling is not sufficient cause for recusal.” United

17   States v. Studley, 783 F.2d 934, 939 (9th Cir. 1986).

18          Defendant has failed to show that recusal is necessary or appropriate here.

19   Defendant first argues that Chief Judge Martinez should disqualify himself because he “is

20   in possession of ‘personal knowledge of disputed evidentiary facts concerning the

21   proceeding.’” Dkt. # 75 at 5 (quoting 28 U.S.C. § 455(b)(1)). She alleges Chief Judge

22   Martinez is biased because he “played the key role in ruling in favor of the IRS in 2013

23   against [Defendant].” Dkt. # 75 at 6. Defendant then claims that Chief Judge Martinez

24   should be recused because he “served in governmental employment and in such capacity

25   participated as counsel, adviser or material witness concerning the proceeding or

26   expressed an opinion concerning the merits of the particular case in controversy”

27   pursuant to 28 U.S.C. § 455(b)(3). These allegations misconstrue the statutory

28   ORDER – 2
1    provisions requiring recusal.
2           First, the allegations incorrectly conflate personal knowledge with knowledge
3    obtained from a judicial proceeding. Indeed, Defendant makes no assertion that Chief
4    Judge Martinez has any information except that which he had learned in the course of
5    prior legal action before the Court—which had been presented by Defendant.
6    Knowledge acquired through a judicial action does not constitute “personal knowledge of
7    disputed evidentiary facts” that would require Chief Judge Martinez to disqualify himself
8    pursuant to 28 U.S.C. § 455(b)(1). Second, Chief Judge Martinez’s prior ruling does not
9    render him biased as a matter of law and does not require recusal from the instant action.
10   See United States v. Studley, 783 F.2d at 939 (“[A] judge’s prior adverse ruling is not
11   sufficient cause for recusal”). Third, Chief Judge Martinez’s role does not run afoul of
12   28 U.S.C. § 455(b)(3), as alleged by Defendant, because he did not express an opinion
13   about this particular case while serving in government employment. These arguments are
14   meritless.
15          Defendant next takes issue with Chief Judge Martinez’s denial of her prior
16   motions and asserts that Chief Judge Martinez treats her unfairly because she is a pro se
17   litigant. Dkt. # 75 at 10-12. Defendant first points to Chief Judge Martinez’s conclusions
18   that Defendant failed to identify cognizable claims and theories in prior motions as
19   evidence of his bias against her as a pro se defendant. Id. at 12. This argument is clearly
20   untenable. Defendant’s disagreement with Chief Judge Martinez’s prior adverse rulings
21   in no way establishes a basis for disqualification nor does it demonstrate bias. Neither
22   does any delay in Chief Judge Martinez’s rulings. See Baldyga v. United States, 337 F.
23   Supp. 2d 264, 270 (D. Mass. 2004) (holding that a year delay in ruling was not grounds
24   for recusal).
25          Defendant also cites an ABA Journal article about Judge Richard A. Posner and
26   his view about the treatment of pro se litigants in support of her contention that Chief
27   Judge Martinez is treating her unfairly because she is a pro se litigant. Id. at 13.
28   ORDER – 3
1    However, Defendant fails to identify any facts substantiating any such bias by Chief
2    Judge Martinez. Defendant’s speculation about Chief Judge Martinez’s alleged
3    mistreatment of her as a defendant is unsupported and, again, appears to rest upon her
4    disagreement with his adverse rulings. Such an argument is insufficient to require
5    recusal.
6           The undersigned finds no indication of prejudice or bias. The Court therefore
7    AFFIRMS Chief Judge Martinez’s order declining to recuse and DENIES Defendant’s
8    Affidavit of Prejudice and Motion to Recuse Ricardo S. Martinez. Dkt. # 75.
9
10      DATED this 3rd day of May, 2021.
11
12
13
                                                     A
                                                     The Honorable Richard A. Jones
14
                                                     United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 4
